[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                  FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              AUG 10, 2006
                                                            THOMAS K. KAHN
                                 No. 05-16129                   CLERK
                             Non-Argument Calendar


                       D. C. Docket No. 04-20856-CV-AJ

COMPANIA NAVIERA HORAMAR,
a foreign corporation,

                                                 Plaintiff-Appellant,

                                      versus

MARINE GEAR, INC.,
d.b.a. Haley Marine Gears, Inc.,
MARINE GEARS INTERNATIONAL, INC.,
d.b.a. Haley Marine Gears International, Inc.,

                                                 Defendants,

LANDSTAR SYSTEMS INC.,
a foreign corporation,

                                                 Defendant-Cross-
                                                 Defendant-Appellee,

LAN CHILE CARGO, S.A.,
a foreign corporation,

                                                 Defendant-Cross-
                                                 Claimant-Appellee.
                   Appeal from the United States District Court
                       for the Southern District of Florida


                                 (August 10, 200)

Before TJOFLAT, DUBINA and WILSON, Circuit Judges.

PER CURIAM:

      Appellant Compania Naviera Horamar (“Horamar”) appeals the district

court’s order denying Horamar’s motion for leave to amend its amended complaint

to add a claim against appellee Lan Chile Cargo, S.A. (“Lan”) and the district

court’s grant of Lan’s motion for summary judgment.

      We review a district court’s order denying a motion for leave to amend the

complaint under the abuse of discretion standard. Spanish Broad. Sys. of Fla., Inc.

v. Clear Channel Commc’ns, 376 F.3d 1065, 1077 (11th Cir. 2004). We review an

order granting summary judgment de novo, applying the same legal standards that

bound the district court and viewing all facts and reasonable inferences in the light

most favorable to the non-moving party. See Strickland v. Water Works and

Sewer Bd. of the City of Birmingham, 239 F.3d 1199, 1203 (11th Cir. 2001).

Summary judgment is appropriate when “there is no genuine issue of material fact




                                          2
and . . . the moving party is entitled to a judgment as a matter of law.” Fed. R.

Civ. P. 56(c).

      After reviewing the record and reading the parties’ briefs, we conclude that

the district court did not abuse its discretion in denying Horamar’s untimely

motion for leave to amend its amended complaint. Horamar was aware, as early as

May 21, 2004, that the Warsaw Convention governed and preempted its state law

negligence claim against Lan. However, the record demonstrates that Horamar did

not file its motion for leave to amend its amended complaint to add a claim under

the Warsaw Convention against Lan until April 4, 2005, which was more than

eight months past the pleadings amendment deadline of July 23, 2004, less than

two months before the scheduled trial, and six months after Lan filed its motion

for summary judgment, asserting, among other things, Warsaw Convention’s

preemption of Horamar’s state law negligence claim. Consequently, we agree

with Lan that Horamar failed to meet the “good cause” standard of Fed. R. Civ. P.

16(b), and the district court was not required to address the merits of Horamar’s

motion under the liberal standards of Fed. R. Civ. P. 15(a). See Sosa v. Airprints

Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998). Moreover, we affirm the district

court’s order granting Lan’s motion for summary judgment for the reasons set

forth in its well-reasoned order filed on October 4, 2005.

      AFFIRMED.

                                          3